Citation Nr: 0533522	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-05 748	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1990 to November 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted entitlement to service 
connection for a bilateral knee disability and assigned a 
noncompensable evaluation.  The veteran filed a timely appeal 
with respect to the evaluation.  In October 2003, the Board 
remanded the claim for additional development.  The Appeals 
Management Center (AMC) undertook such development and issued 
a supplemental statement of the case in May 2005.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

A preliminary review of the record reveals that the veteran 
has not received proper notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also, 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2005).    

Although the RO attempted to notify the veteran in 
correspondence dated in December 2001, April 2004, and 
October 2004, none of the letters cited the correct issue, 
that is, entitlement to an increased rating.   Therefore, the 
Board finds there may be prejudice to the veteran in this 
regard.  

It is especially noted that in June 2005, the veteran 
notified the AMC that he had received additional, relevant 
medical treatment since June 2004 (the most recent in the 
claims file) from Dr. S. Y. at the Comprehensive Orthopedic 
and Sports Medicine Center in Waldorf, Maryland.  Records of 
that treatment should be obtained.

The record also reflects that the veteran was scheduled for a 
VA examination in August 2002 to assess the severity of his 
bilateral knee disability, and that he failed to report.  
There is no letter of record advising him of the appointment.  
There is, however, an e-mail from VA Medical Center personnel 
to VBA personnel indicating that the veteran notified the 
hospital that he was ill and could not make the appointment.  
He also indicated his intent to reschedule.  This was not 
done.  Therefore, the Board concludes that another 
examination should be scheduled and effort be made to notify 
the veteran of the scheduled exam.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  In accordance with the Veterans' Claims 
Assistance Act (VCAA), the RO must notify the 
veteran of information and evidence necessary 
to substantiate the claim for an increased 
rating; information and evidence that VA 
would seek to provide; and information and 
evidence that the claimant was expected to 
provide.  Additionally, the RO should request 
the veteran to "provide any evidence in 
[his] possession that pertains to the 
claim."  See 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2005).

2.  The RO should contact the veteran to 
request that he execute a consent to release 
medical information in favor of Dr. S. Y. at 
the Comprehensive Orthopedic and Sports 
Medicine Center, in Waldorf, Maryland.  Upon 
receiving that release, the RO should obtain 
any relevant records for the veteran for the 
period from June 2004 to the present.

3.  The RO should schedule the veteran for a 
VA examination in order to assess the extent 
of his bilateral knee disability.  It is 
essential that the claims folder be provided 
to the examiner for review in conjunction 
with this examination and that fact should be 
so noted in the medical report.  All testing 
deemed necessary by the examiner should be 
performed and the results reported.    

If the veteran fails to report to the 
examination, this fact should be noted in the 
claims folder and a copy of the examination 
notification or refusal to report notice, 
whichever is applicable, should be obtained 
by the RO and associated with the claims 
folder.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

